RIVRS, J.
I concur in the opinion of the court with one exception. That relates to the disallowance of the item of £517, 8s, 2d, to Miller, because of the deduction of that sum from the Bedford list of balances at the instance of Read. This deduction was assented to by Miller’s agent (Barrett), on the assurance of Read that its propriety was recognized by Robertson; and the calculations of Robertson in his own hand, seem to me sufficient proof that this correction was made with his consent; and that thereby this amount was assumed by him, as it was undoubtedly due to Miller. I therefore consider it as a contemporaneous correction of the settlement by the parties thereto; and, therefore, unexceptionable on the score of lapse of time.